IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

OBTADIAH MCCASKILL,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3850

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed January 21, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Obtadiah McCaskill, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.